Citation Nr: 0106740	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-02 030	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to restoration of a 30 percent disability 
evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1943 to 
September 1945.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a statement of the case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This appeal arose from a proposal to reduce the veteran's 
rating for bilateral hearing loss from 30 percent disabling 
to 0 percent.  The final rating decision, issued in June 
1999, went into effect in September 1999.  The veteran filed 
a NOD in June 1999.  A SOC was issued in January 2000 and the 
veteran perfected his appeal later that month.

REMAND

In accordance with the provisions of 38 C.F.R. § 3.444(a), 
rating agencies are instructed to handle cases affected by 
changes of medical findings so as to produce the greatest 
degree of stability of disability evaluation consistent with 
the laws and VA regulations governing disability 
compensation.  In 38 C.F.R. § 3.344 (c), however, it is noted 
that, for disabilities that are not stable or likely to 
improve, and for which a rating has not continued at the same 
level for 5 years or more, as here, a reexamination 
disclosing improvement will warrant a reduction in rating.

A review of the record reflects that the veteran was service 
connected for hearing loss in an October 1946 rating action.  
At that time, the disorder was assigned a 0 percent 
disability rating.  This disability remained evaluated at 0 
percent disabling until 1952.  Following a September 1952 
examination that revealed what was described as partial 
bilateral deafness, the veteran's disability evaluation was 
increased to 40 percent in a December 1952 rating action.  
The increase was made effective from September 1952.

In a June 1957 rating action, the disability evaluation for 
the veteran's hearing loss was decreased to 0 percent.  This 
was based upon a review of an examination conducted in June 
1957 that reflected the veteran had, essentially, normal 
hearing.  

Approximately forty years later, in October 1996, the veteran 
submitted a claim for an increased rating for his hearing 
disability.  An audiological examination conducted in 
February 1997 showed a moderate severe to profound mid and 
high frequency hearing loss in the right ear, and a mild to 
profound mid and high hearing loss in the left ear.  The 
veteran's puretone threshold average in the right ear was 
71+; the speech discrimination percentage was 72.  The 
veteran's puretone threshold average in the left ear was 69+; 
his speech discrimination percentage was 72.  Based on these 
findings, the veteran's disability rating was determined to 
be 30 percent.  A rating action was issued in March 1997 
granting an increased rating of 30 percent for bilateral 
hearing loss.

In May 1998 the veteran requested an increased rating for his 
hearing loss.  An audiological examination conducted in 
September 1998 found the veteran had a mild sloping to 
profound bilateral hearing loss.  His right ear puretone 
threshold average was 81 and 88 percent for speech 
discrimination.  Puretone threshold average was 78.  Speech 
discrimination was 88 percent.  Based on these findings, the 
veteran's level of disability was reduced to 0 percent.  It 
is this reduction that the veteran currently appeals.

As stated above, pursuant to 38 C.F.R. § 3.344, when a 
reexamination discloses an improvement, a reduction in 
benefits is warranted.  Here, it is clear that the 
reexamination conducted in September 1998 disclosed a marked 
improvement over the findings of the February 1997 
examination.  However, the Board is troubled by the great 
discrepancy in the results of the two exams, conducted only 
18 months apart.  The Board believes there is a possibility 
that the veteran's use of hearing aids during the most recent 
examination could be responsible for the drastic improvement.  
On the 1998 examination report, the examiner notes that the 
veteran had been fitted with hearing aids in January 1998 and 
had greatly benefited from using them, but she does not 
indicate whether or not the veteran wore the hearing aids 
during the examination.

Applicable criteria currently provide that examinations for 
hearing impairment for VA purposes are to be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a) 
(2000).  Since in this case, it is unclear whether or not the 
veteran's September 1998 evaluation was conducted with or 
without the use of hearing aids, the Board believes that in 
order to properly evaluate the veteran's claim, the veteran 
should be scheduled for an audiological examination, 
conducted without the use of hearing aids, to ascertain his 
current condition and determine whether it has improved since 
the February 1997 examination.  Thereafter, the claims file 
should be re-evaluated and a determination entered as to 
whether a reduction in evaluation for bilateral hearing loss 
is warranted.

The Board also notes there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

2. The veteran should be scheduled for an 
examination for hearing impairment for 
VA purposes.  The purpose of the 
examination is to determine the extent 
of the veteran's current disability and 
to reconcile previous findings.  
Consistent with applicable regulations, 
the examination should be conducted 
without the veteran's using his hearing 
aids.  All tests deemed necessary by the 
examiner must be conducted.  The claims 
folder and a copy of this Remand must be 
made available to the examiner prior to 
the examination in order that he or she 
may review pertinent aspects of the 
veteran's medical history.  A notation 
to the effect that this record review 
took place should be included in the 
examination report.

When the foregoing development actions are complete, the RO 
should enter its determination regarding the appropriate 
evaluation for the veteran's bilateral hearing loss.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided with a SSOC.  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

